IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMIEL JOHNSON, PRISONER AT SCI            : No. 98 EM 2017
CAMP HILL, PA,                             :
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
SHEILA WOOD-SKIPPER, PRESIDENT             :
JUDGE OF PHILADELPHIA COUNTY               :
COURT OF COMMON PLEAS,                     :
                                           :
                   Respondent              :



                                       ORDER


PER CURIAM

      AND NOW, this 26th day of October, 2017, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Prohibition, the Application for

Leave to File Application for Relief, and the Application for Leave to File Post-

Submission Communication are DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.